         Case 5:16-cv-00940-JD Document 110 Filed 12/31/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ALEX MOORE,                            )
                                       )
             Plaintiff,                )
                                       )
v.                                     )         Case No. CIV-16-00940-JD
                                       )
SCOTT JAY, Sheriff and all Appointees, )
and JENIFER SHEFFIELD,                 )
Supervising Correctional Cook,         )
                                       )
             Defendants.               )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is United States Magistrate Judge Suzanne Mitchell’s Report and

Recommendation [Doc. No. 109] filed on December 1, 2020. Judge Mitchell

recommends that the Court deny Plaintiff Alex Moore’s Motion to Reopen Case [Doc.

No. 103], Motion for Order to Stop Payment of Settlement Check [Doc. No. 104], and

Motion for Order titled “Plaintiff Alex Moore’s Request to Order the Oklahoma’s

Department of Corrections, Office of the General Counsel, Not to Distribute Funds into

Any Other Account” [Doc. No. 107].

       Judge Mitchell advised Mr. Moore of his right to file an objection to the Report

and Recommendation with the Clerk of Court by December 22, 2020, and that failure to

timely object to the Report and Recommendation waives the right to appellate review of

both factual and legal issues in the Report. [Doc. No. 109 at 8–9]. See Duffield v.

Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008); see also 28 U.S.C. § 636(b)(1) (“A judge

of the court shall make a de novo determination of those portions of the report or
         Case 5:16-cv-00940-JD Document 110 Filed 12/31/20 Page 2 of 2




specified proposed findings or recommendations to which objection is made.”)

(emphasis added); Fed. R. Civ. P. 72(b)(3) (same). “In the absence of timely objection,

the district court may review a magistrate[] [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

Arn, 474 U.S. 140, 150, 154 (1985)). Mr. Moore did not file an objection to the Report

and Recommendation by the deadline or request an extension of time to do so.

      Upon its review of the parties’ submissions and exhibits attached thereto [Doc.

Nos. 103, 104, 106, 107, and 108] and the Report and Recommendation [Doc. No. 109],

the Court ACCEPTS and ADOPTS the Report and Recommendation [Doc. No. 109] in

its entirety for the reasons stated in the Report and Recommendation. Accordingly, for

the reasons in the Report and Recommendation [Doc. No. 109], the Court DENIES Mr.

Moore’s Motion to Reopen Case, Motion for Order to Stop Payment of Settlement

Check, and Motion for Order titled “Plaintiff Alex Moore’s Request to Order the

Oklahoma’s Department of Corrections, Office of the General Counsel, Not to Distribute

Funds into Any Other Account” [Doc. Nos. 103, 104, and 107].

      IT IS SO ORDERED this 31st day of December 2020.




                                            2
